ICJ_050_BarcelonaTraction1962_BEL_ESP_1970-02-05_JUD_01_ME_05_EN.txt. 114

SEPARATE OPINION OF JUDGE TANAKA

I

Although I subscribe to the Court’s conclusion in dismissing the
Belgian claim that Spain violated an international obligation and incurred
responsibility vis-a-vis Belgium, J regret to have to say that my view
differs from that of the Court in its reasoning. The majority opinion
reached its conclusion by deciding the question of the jus standi of Belgium
in the negative, i.e., by upholding the third preliminary objection of the
Spanish Government, whereas my position would be to proceed to
examine the question of the merits after the third and fourth (non-
exhaustion of local remedies) preliminary objections. An examination of
the merits, however, leads to the same result as that reached by the
majority opinion, namely the dismissal of the Belgian claim.

Such preliminary remarks are made necessary in order to determine
the scope and limit of individual, separate or dissenting opinions. By
reason of the complexity of the instant case, we are confronted with a
need to make judges’ rights, as provided by Article 57 of the Statute,
clearer.

A question may arise as to whether judges’ opinions should be limited
to those matters which have been dealt with in the majority opinion or
whether they are not subject to some limitation.

Here, I do not go deeper into the study of this question. I simply wish
to say that my view favours a liberal attitude which would not allow any
limitation to be imposed on judges’ statements, other than considerations
of decency.

That this issue was taken up in some of the opinions of judges in the
Judgment of the South West Africa case (South West Africa, Second
Phase, Judgment, I.C.J. Reports 1966) is still vivid in our memory. So far
as the detail is concerned I should like to refer to a declaration of President
Sir Percy Spender (ibid., pp. 51 ff.) representing a restrictive theory and
my contrary view on this issue as stated in my opinion (ibid., pp. 262-263),
appended to that Judgment.

For the above-mentioned reason my following statement is not obliged
to remain within the framework of the majority opinion. I feel that I must
follow a logical process of my own. which, according to my conscience,
I believe to be just. If the question of Belgium’s jus standi is resolved in the
affirmative, the question of the exhaustion of local remedies will remain to
be examined. If given an affirmative answer, then the question on the

115
115 BARCELONA TRACTION (SEP. OP. TANAKA)

merits, namely the denial of justice allegedly committed by the Spanish
authorities vis-à-vis the Barcelona Traction Company and its subsidiaries
should be taken up. This logical process cannot be interrupted in the
middle.

*
* *

The Judgment of 24 July 1964 rejected the first and second preliminary
objections and joined the third and fourth preliminary objections to the
merits.

Considering that the joinder of these two preliminary objections would
not cause them to lose their preliminary character, we must first deal with
these objections before examining questions relating to the merits, though
bearing the latter in mind.

We shall begin with the third preliminary objection.

The object of the Belgian Government’s Application of 14 June 1962
is reparation for the damage allegedly caused to a certain number of its
nationals, including juridical persons, in their capacity as shareholders of
the Barcelona Traction Company, by the conduct, allegedly contrary to
international law, of various organs of the Spanish State toward that
company and various other companies in its group.

The Spanish Government, on the other hand, denies by the third
preliminary objection that the Belgian Government possesses jus standi
either for the protection of the Barcelona Traction Company of Canadian
nationality (Application filed on 23 September 1958) or for the protection
of alleged Belgian “shareholders” of that company (present case).

The third preliminary objection involves questions of both law and
fact. The question of law, which is a most important one in deciding this
case, is concerned with whether a State has a right to protect its nationals
who are shareholders in a company of a nationality other than that of the
protecting State. More concretely, the question may be formulated as
follows: has the Belgian Government jus standi to protect its nationals,
namely Sidro and others, who are shareholders in the Canadian Barcelona
Traction Company?

Within the framework of diplomatic protection, the third preliminary
objection involves other issues concerning protégés, in particular the
question of the nationality of shareholders, their identification and the
question concerning the separation of legal and beneficial owner—which
of them is to be treated as the true shareholder from the viewpoint of
diplomatic protection?—in shareholding, which also involves a legal
question.

First, let us deal with the question concerning the diplomatic protection
of shareholders in a company of a nationality other than that of the pro-
tecting State. Assuredly it constitutes a most fundamental question under-
lying the third preliminary objection and is logically prior to other ques-

116
116 BARCELONA TRACTION (SEP. OP. TANAKA)

tions, so that a decision on the former in the negative would make a
decision on the latter unnecessary. Therefore the question of diplomatic
protection of shareholders may be recognized as constituting the core of
the third preliminary objection.

Here, it is not necessary to emphasize the spirit of a universally
recognized rule of customary international law concerning every State’s
tight of diplomatic protection over its nationals abroad, that is, a right
to require that another State observe a certain standard of decent.treat-
ment to aliens in its territory. The spirit of the institution of diplomatic
protection is clearly declared by a Judgment of the Permanent Court of
International Justice:

“,..in taking up the case of one of its nationals, by resorting to
diplomatic action or international judicial proceedings on his behalf,
a State is in reality asserting its own right, the right to ensure in the
person of its nationals respect for the rules of international law.
This right is necessarily limited to intervention on behalf of its own
nationals .because,...it is the bond of nationality between the
State and the individual which alone confers upon the State the
right of diplomatic protection, and it is as a part of the function of
diplomatic protection that the right to take up a claim and to ensure
respect for the rules of international Jaw must be envisaged.”
(Pane vezys-Saldutiskis Railway case, P.C.I.J., Series A/B, No. 76, p.
16.)

Briefly, the idea of diplomatic protection does not seem to be a blind
extension of the sovereign power of a State to the territory of other coun-
tries; the spirit of this institution signifies the collaboration of the pro-
tecting State for the cause of the rule of law and justice.

Now, in the present case, we are confronted with concrete questions of
whether a national who is a shareholder in a company other than that of
the protecting State, is covered by diplomatic protection and whether the
interest involved in the shares is susceptible of being protected by the
national State of the shareholders. In other words, can the rule of diplo-
matic protection be extended to a shareholder in a company of a nation-
ality which is not that of the protecting State, and to an interest which is
characterized by many corporative particularities? This is a question of
interpretation of customary international law regarding the diplomatic
protection of the nationals of a State.

To solve these questions, we shall start from the examination of the
nature and characteristics of a shareholder in a corporation (joint-stock
company). For that purpose we shall consider the concept of a corpora-
tion, legal relations between a corporation and its shareholders, and more
particularly the legal significance of the juridical personality of a corpora-
tion. We can easily understand the importance of the consideration of

117
117 BARCELONA TRACTION (SEP. OP. TANAKA)

this Last issue, if we see that many questions discussed in the course of the
proceedings on the preliminary objections and on the merits appear to be
centred round the question of the juridical personality of a corporation,
especially the question of whether in particular matters an interpretation
of the “piercing of the veil of the corporate personality” is to be admitted
or not.

We shall first make some observations on the characteristics of corpora-
tions.

The corporation, which is a product par excellence of the capitalistic
economic system, possesses in many points remarkable characteristics
compared with other forms of commercial entities such as partnership
and limited partnership which are called in continental countries “société
de personnes” or “‘Personalgeselischaft’’, as distinguished from the cor-
poration, designated as “‘société de capitaux” or “Kapitalgesellschaft’’.
As these nomenclatures indicate, the partnership is an association which
presents itself as a combination of individuals who have personal con-
fidence in one another in moral as well as in economic aspects and who,
in many cases, as the name “société en nom collectif” indicates, are united
usually on the basis of a family tie, whereas the corporation is nothing
other than an aggregation of strangers, passers-by, who become united
only from an economic motive, namely the desire for possible increased
dividends.

In a partnership the members of a partnership retain their own legal
and economic individuality. In internal relations, they are bound by a
contractual nexus (between the members qua individuals and between the
members and the partnership) and in external relations they have an
unlimited liability toward the creditors of the partnership. On the con-
trary, in the case of a corporation, its members, the shareholders, stand
in no legal relationship either to one another or to outsiders, i.e., the
creditors of the corporation. The shareholders, different in that from
partners whose entire personality and individuality is absorbed into the
business of the partnership, do not and cannot participate in the activities
of the corporation save by way of exercising their voting rights in the
general meeting. Even this kind of participation of the shareholders in
the corporate business is reduced to a minimum by the natural tendency
to indifference and “‘absenteeism”’ on the part of shareholders. Their only
obligation consists in the payment of a sum of money for the shares
subscribed by them and their only risk is the impossibility of reimburse-
ment of their invested sum in case of liquidation or bankruptcy of the
corporation.

Thus the legal position of shareholders lacks the individuality which is

118
118 BARCELONA TRACTION (SEP. OP. TANAKA)

found in the case of partners. It is characterized by its abstractness and
makes the existence of shareholders something passive.

The typical corporation, considered from the point of view of those
characteristics in which it differs from the partnership, is designated as a
“société anonyme”. This term is used in contrast with the “société en
nom collectif”. The anonymity relates of course to the corporation itself,
but we may assert that this character is derived from the anonymity of
each shareholder in the corporation. The anonymity can be said to be a
characteristic not only of a bearer share but of a registered share as well.

The anonymity of corporations as well as of shareholders makes pos-
sible and facilitates the establishment among several corporations of
dependent relationships and concentrations of diverse kinds and degrees
such as the cartel, the “Interessengemeinschaft”, ‘“‘concerns”, mergers
(fusion), etc. Particularly, it tends to produce at the national and inter-
national levels the phenomenon of the mammoth pyramidal structure in
which innumerable enterprises, crowned by a controlling holding com-
pany at the top, are affiliated with one another in links of parent-and-
child relationships, by means of holding, subsidiary and sub-subsidiary
companies.

The concentration due to the aforesaid anonymity disregards national
frontiers and may cover many countries. In this way international invest-
ments are facilitated. The case of the Barcelona Traction Company offers
an excellent example of the concentration of enterprises and international
investment.

The relationship existing among innumerable companies possessing
separate juridical personality is commonly called a “‘group”’.

The anonymity of shareholders manifests itself in the recent tendency
to separate power or management from the ownership by mechanisms
such as life insurance companies, pension trusts, and mutual funds, as
pointed out by Professor Adolf A. Berle Jr. (Power Without Property,
1959, pp. 160 ff.). The separation of nominee and beneficial owner of
shares, one of the issues with which the third preliminary objection in the
present case is concerned, may be considered an example of the manifesta-
tion of this tendency.

Anonymity of shareholders and separation of control from ownership
in corporative life necessarily exercise a profound influence upon the
character of a corporation as a juridical entity. In contrast with the
partnership, where autonomy among members or contractual freedom
largely prevails and consequently the corporative regulation by the
articles of incorporation is limited to a minimum, matters concerning
corporations are, even in regard to their internal relations, minutely
prescribed by jus cogens in company law and a very narrow sphere is left
to the autonomy of the general meeting as the highest organ of the
corporation. The degree of the rule of law in commercial societies is in

119
119 BARCELONA TRACTION (SEP. OP. TANAKA)

inverse proportion to the importance which law attaches to the individual
member. In the partnership it is minimal; in the corporation maximal.

From what has been stated above, we may conclude that the tie of the
juridical personality is, in the case of a corporation, far stronger than in
the case of a partnership. In a corporation juridical personality plays the
role of holding together incoherent individuals by a compact legal frame,
while in the case of a partnership, even under some legal systems re-
cognizing its juridical personality, the partners are directly liable to
creditors of the partnership in the event of its insolvency and accordingly
the function played by its juridical personality is extremely limited.

The above-mentioned characteristics of a corporation are very suc-
cinctly indicated by the following description:

“Dans les sociétés de capitaux...le lien de la société avec la
personne de ses membres est moins marqué; le concept de person-
nalité morale est donc pour elles plus nécessaire. Les associés ne
sont pas normalement responsables des dettes de la société; Vactif
social seul en répond. La durée de la société ne dépend pas de la vie
des associés, qui ne se connaissent souvent pas, et ont réuni leurs
capitaux, non leurs personnes; les actions, qui représentent les parts
sociales, sont, en principe, librement négociables et ainsi appelées à
changer continuellement de mains.” (Professeurs Henri et Léon
Mazeaud et Conseiller Jean Mazeaud, Leçons de droit civil, tome I,
3° éd., 1963, pp. 602, 603.)

If we recognize these observations as right, the natural conclusion
therefrom would be that the object of diplomatic protection in the case
of a corporation should be the corporation itself and not its shareholders.

From the viewpoint of emphasizing the significance of the juridical
personality of the corporation, it appears that it must be the company as
juridical person which is capable of enjoying the protection and not the
shareholders, since they are excluded from the protection by the screen of
juridical personality of the company.

The traditional doctrine on this matter has been based on the theory of
the juridical personality of a corporation, which holds that “ta corpora-
tion is a juridical person distinct from its members”. J. Mervyn Jones
stated:

“‘Assuming, therefore, that corporations may be nationals, it follows
that only the state of which they are nationals may intervene on
their behalf, and this notwithstanding the fact that most of the mem-
bers may be nationals of another state.” (“Claims on behalf of
nationals who are shareholders in foreign companies”, British Year
Book of International Law, 1949, p. 227.)

120
120 BARCELONA TRACTION (SEP. OP. TANAKA)

The argument of the Spanish Government which denies the right of
diplomatic protection of shareholders in favour of the national State of
the Barcelona Traction Company, namely Canada, is precisely based on
the above-mentioned theory of a juridical personality recognized as being
distinct from its members.

The Belgian Government on the contrary, wishes to advocate its
position by arguing from a fundamental theory concerning the juridical
person. It intends to defend its viewpoint on the strength of the doctrine
of fiction, which denies the real existence of the juridical person by reduc-
ing it to a simple conglomeration of its constituent members and mini-
mizing the juridical person as being a mere legal technique that makes it
possible for plural individuals to own property or conclude a transaction.

In order to assert its view, the Belgian Government has repeatedly
referred to a figurative concept of ‘‘piercing the veil” of corporate person-
ality. So far as this slogan is concerned, however, it simply means that
the shareholders must be protected by their national State regardless of
the juridical personality of the corporation. It is a petitio principii and
nothing more.

The Belgian Government, basing itself on the fiction theory, insists that
the real existence of a corporation is its shareholders and that accordingly
the subject to be protected is not limited to the Barcelona Traction
Company, but includes its shareholders who are Belgian nationals.

The argument developed by the Spanish Government to deny the
protection of shareholders is, as indicated above, based on the role at-
tributed to the juridical personality of corporation.

The viewpoint of the Spanish Government is not in itself wrong. As we
have seen, in a corporation the role of the juridical personality is at a
maximum and that of shareholders is reduced to a minimum. Never can
the shareholders come in contact with a third person through the wall of
the corporate personality. This wall seems too solid to be penetrated. It
appears that diplomatic protection cannot reach to shareholders, con-
sequently the Spanish view on this point seems to be well founded.

In short, both Governments, the Belgian and the Spanish as well, ap-
‘pear to base their respective positions on a theory of juridical personality:
either on the theory of fiction or on the realistic theory, either disregarding
or emphasizing the functional importance of juridical personality.

*
* *

However, we must approach the issue in question from a different
angle. The question should be considered on quite another plane. What
we have seen above and what the Spanish Government has put forward
are arguments concerned with the juridical concept of corporation in the

121
121 BARCELONA TRACTION (SEP. OP. TANAKA)

meaning of municipal law, private law and particularly commercial law,
and they deal with this concept only.

Law relating to corporations is concerned with matters of private law,
namely private interests, relationships between corporation, shareholders
and third parties. Company law in respect of incorporation, formation,
ultra vires, capital, its increase and reduction, organs, the rights and duties
of shareholders (particularly limited liability), the transfer of shares,
accounts, the issuing of bonds, dissolution, liquidation, etc., is above all
related to internal matters of corporations, or business transactions with
outsiders and belongs to the plane of municipal law. The principles
prevailing in these matters are directed, on the one hand, to the protection
of third parties, namely the creditors of a company, and on the other hand,
to the protection of the shareholders in the company itself. These prin-
ciples are not in themselves connected in any way with international law.
The protection of shareholders is intended to be guaranteed in corpora-
tion law mainly by provisions concerning the limited liability of share-
holders, the maintenance of enterprises, the principle of publicity,
liability of corporate organs, etc.; it belongs to an entirely different plane
of law the prevailing principle of which is quite extraneous to that of
diplomatic protection.

The Spanish concept of the impenetrability of a company’s wall of
juridical personality is based on a principle of private law, and therefore
it cannot be applied to the question of diplomatic protection of share-
holders.

Since the matter of diplomatic protection of shareholders belongs to an
entirely different plane, namely to the field of international law, the
juridical personality created from the necessity of the viewpoint of
private law or commercial law cannot be recognized as an obstacle for
the protection of shareholders on the plane of international law.

For this reason the fact that a corporation has juridical personality
under the law of a State does not necessarily justify diplomatic protection
by that State only.

This conclusion is based on recognition of the relativity of the validity
of each legal principle and concept.

Every branch of law, for example, private law, procedural law, ad-
ministrative law, fiscal law, private international law, law concerning
enemy character in wartime, etc., has its own purpose and accordingly,
the sphere which it governs is necessarily limited. Certain legal principles
and concepts may have a relative validity in the specific sphere to. which
they belong. Each legal system or institution has its own objective; to
attain this objective, a system of norms, i.e., principles, rules and pro-
visions, is developed. The system is teleologically constructed. The
meaning of the norms and concepts included in it will be relative to the
objective of the system itself and limited by it, although the existence of

122
122 BARCELONA TRACTION (SEP. OP. TANAKA)

common principles and concepts underlying diverse systems cannot be
denied. To give an example: we cannot help recognizing the difference
between the legal position of seller and purchaser and that of parties each
playing a specific role with regard to a bill of exchange, although both
cases belong to the law of obligations. We may cite another example,
namely the difference between the legal relationship governing a company
and its shareholders and that involved in an ordinary commercial trans-
action.

What we want to emphasize is that each branch of law, each system
and institution, each provision belonging to it, possesses a specific
character from the viewpoint of its objective and is susceptible of or
requires a different interpretation. This phenomenon is what a dis-
tinguished commercialist, Rudolf Miiller-Erzbach more than 55 years
ago ingeniously pointed out in an article (“Relativitat der Rechtsbegriffe
und ihre Begrenzung durch den Zweck des Gesetzes”, Jherings Jahr-
bücher fiir die Dogmatik des heutigen Rômischen und Deutschen Privat-
rechts, Bd. 61, 1912, ss. 343-384).

On the matters we are interested in, a concept such as nationality,
which is concerned with both municipal and international law, may have
a different content according to the objective of each branch of law and
its interpretation and application may be relative. Even if the nationality
of an individual is established by municipal law, it may not necessarily
have validity in international law. It is possible that one may not be
entitled to diplomatic protection from one’s national State by reason of
lack of effectiveness, as the Nottebohm case indicates (7.C.J. Reports
1955, p. 23). The fact that the effectiveness is questioned, implies that the
concept of nationality may vary in meaning according to whether it is
interpreted by municipal law or by international law.

The viewpoint mentioned above may be stressed further with regard to
the question of the nationality of a corporation in relation to its juridical
personality. To begin with, the concept of nationality as applied to a
physical person differs from that applied to a juridical person. In regard to
the latter, the relationship of allegiance originating from the natural tie
between physical persons and their national State may be lacking.
Furthermore, the meaning implied in the nationality of corporations may
not be identical according to different branches of law, for example, law
concerning the treatment of foreign corporations, conflict of laws,
diplomatic protection of nationals, law on enemy character, etc. (Prof.
Paul Reuter, Droit international public, 1958, pp. 164, 165.)

Hypothetically, a corporation obtains juridical personality by being
incorporated in a State under the law of that State and acquires the
nationality of that State, but the corporation may possess a foreign

123
123 BARCELONA TRACTION (SEP. OP. TANAKA)

character in other respects: preponderance of foreign participation in the
capital stock, nationality of members of boards of directors, place of
control, place of business activities, etc. In such cases it may become
controversial whether the national State of the corporation can claim
diplomatic protection on its behalf solely because the corporation has its
nationality; in any event, the national State of the corporation, even if
it is entitled to diplomatic protection, may hesitate to exercise its right.

It is not without reason that Rabel renounced his attempt to seek a
uniform content for the concept of nationality of corporations and
declared that each rule should be interpreted separately (Ernst Rabel,
The Conflict of Laws, 1947, Vol. II, p. 21).

*
* *

We may quote an example for the purpose of demonstrating the non-
application of a rule of municipal law to a matter of international law.

The so-called principle of equal treatment of shareholders, we believe,
is considered one of the most fundamental principles governing the law
of corporations. According to this principle, all shares in a corporation—
or, if several categories of shares exist, all shares in the same category—
are, from the viewpoint of the rights and duties incorporated in them,
equal (with the exception of quantative differences proportionate to the
degree of participation), and therefore shareholders are to be treated
equally. This principle is perhaps derived from the fact of anonymity or
lack of individuality where the position of shareholders is concerned, in
contrast with that of partners; the idea may go back to canon law and,
further, to the Aristotelian notion of justitia distributiva.

The principle of equal treatment of shareholders, however important
it may be, nevertheless has its limitation. The limitation may come from
municipal law, but in any case it comes from outside commercial law.
It may take the form of a restriction of the rights of foreign shareholders
in public law. Or it may be based on international law where the latter
recognizes the protection of shareholders in a foreign company who are
nationals of the protecting State. Unequal treatment arising as the result
of a discretionary exercise of diplomatic protection cannot be avoided
when there are shareholders of different nationalities. A situation
wherein some of the shareholders enjoy effective protection and the rest
do not is inevitable. Whether such situation is desirable or not is a dif-
ferent matter.

What we meant above is that a principle such as equal treatment of
shareholders, being of municipal law character, is not ipso jure applicable
to matters belonging to the plane of international law, including matters
concerning diplomatic protection of shareholders. The shareholders who
have been excluded from diplomatic protection cannot protest against

124
124 BARCELONA TRACTION (SEP. OP. TANAKA)

diplomatic protection of other shareholders by their respective national
States by referring to the principle of equal treatment of shareholders,
which is valid only in municipal law and not in the matter of international
law to which the rule of diplomatic protection belongs.

What has been said concerning the principle of the equality of share-
holders can be applied mutatis mutandis to the question of the juridical
personality of a corporation. Juridical personality is, as stated above,
conferred on a corporation primarily for the purposes of maintaining the
enterprise, owning property, concluding transactions with outsiders and
limiting or denying the liability of shareholders in regard to creditors
of the company. Accordingly, juridical personality possesses meaning
only as a legal technique to serve and guarantee the corporate existence in
respect of private and commercial law. Its validity is relative and therefore
limited.

The Spanish Government conceives the juridical personality of a
corporation as an impenetrable wall lying between corporation and
shareholders as far as diplomatic protection is concerned, so that it can
prevent protection of the shareholders and monopolize it in favour of the
corporation itself. In other words, the framework of juridical personality
should involve in itself the susceptibility of diplomatic protection of the
company and at the same time the exclusion of shareholders from the
protection. The question of diplomatic protection could not be distin-
guished from the conclusion of ordinary transactions, where the corpora-
tion itself was represented and the shareholders excluded.

Such a construction, however, would fall into the error of conceiving
the juridical personality of a corporation as an aim in jtself, whereas it is
nothing but a means in the interest of its constituent members.

Professor (at that time Judge) Charles De Visscher said:

“L’intérét de l’individu, l’intérêt de l’homme est toujours le but du
droit et sa fin suprême. Il en est ainsi alors même que la poursuite de
cet intérêt s'effectue sous le couvert du régime de la personnalité
civile.” (“De la protection diplomatique des actionnaires d’une
société contre l'Etat sous la législation duquel cette société s’est
constituée”: Revue de droit international et de législation comparée,
Vol. 61, 1934, p. 639.)

*
* *

By what is set forth above, we have tried negatively to remove an
important obstacle to the recognition of diplomatic protection in favour
of shareholders. Next, we shall demonstrate positively the necessity and
raison d’être of protection of shareholders and establish the reason why
the shareholders should be protected independently of the company to
which they belong.

We shall solve the question of whether the shareholders’ rights and
interests are included in the subject-matter of diplomatic protection

125
125 BARCELONA TRACTION (SEP. OP. TANAKA)

according to the universally recognized customary rule of international
law, the existence of which does not admit of any doubt; we are con-
fronted with the interpretation of this customary rule of international
law, ie., whether diplomatic protection covers the position, namely
rights and interests, of shareholders in a corporation or not.

Roughly speaking, international law places no qualification on
“property”, “rights” and “interests”, and consequently it seems that the
position of shareholders can be recognized as involving property, rights
or interests, and is able to be covered by diplomatic protection. Before
we reach a definite conclusion, however, we must examine the nature of
the shareholders’ legal position and their rights and interests, because
some aspects of the legal position of shareholders have appeared to be an
obstacle to the recognition of its diplomatic protection and, therefore,
much discussion has taken place between both Parties concerning this
issue.

Let us examine what are usually indicated as shareholders’ rights in
books on corporation law of many countries: the right to dividends, the
right to surplus assets in case of liquidation, the right to vote in general
meetings, the right of minority shareholders to sue for the liability of
directors, the right to transfer shares, the right to request certificates, etc.

Examining these so-called shareholders’ rights we can distinguish two
categories of rights: the one includes those rights which are enjoyed by
shareholders themselves, namely the right to dividends, the right to
surplus assets and the right to transfer shares; and the other includes the
right of voting and all those rights the aim of which constitutes the com-
mon interest of the corporation itself and not the individual interest of the
shareholders. Some German scholars of corporation law cail the rights in
the first category eigennützige Rechte (rights for self-interest) and the
rights in the second category gemeinniitzige Rechte (rights for common
purpose). The latter category constitutes rights of shareholders sensu
lato; however they are not exercised by them as shareholders but as an
organ composing the general meeting, and therefore this kind of right
cannot be classified in a category of rights of shareholders in sensu
stricto. Of course a preponderant shareholding in the general meeting
would confer on the shareholder right of control, but this so-called right
cannot be said to be a “‘right’’ in the proper sense, but mere ‘‘interest”.

As to the rights of shareholders to request dividends or surplus assets,
we cannot deny them the nature of a right sensu stricto; nor do we
hesitate to classify shares in the categories of “property”, “rights” or
“interests” which may be covered by diplomatic protection.

This conclusion, we consider, cannot be denied on the ground that the
realization of the right to dividends or surplus assets presupposes the

126
126 BARCELONA TRACTION (SEP. OP. TANAKA)

existence of profits or surplus assets on the balance sheet, and is therefore
conditioned by the future financial circumstances of the company. It is
true that the position of shareholders is, in this respect, more uncertain
than the position of creditors and bondholders, but a conditional right
cannot be excluded from diplomatic protection simply because it involves
uncertainty; nor can the fact that shareholders do not possess any right as
regards corporate property—its formal owner being the company itself—
be used to deny diplomatic protection.

In short, whatever construction may be put on the rights of share-
holders each constituent element of a share can be characterized as a
“right” or “‘interest’’. Furthermore, we can conceive rights and interests
as a whole, as a conglomeration of diverse rights, duties and interests.
Perhaps we can consider them as Mitgliedschaft or Mitgliedschaftsrecht,
which is nothing else but a kind of legal position possessed by a sharehol-
der. That this legal position can be and will be considered an object of
diplomatic protection, is easily understood by the fact that the legal
position as a whole, being incorporated in the share certificate, becomes
negotiable as a movable and quoted in stock-exchange operations.

In this context, we shall clarify the distinction between protection of
shareholders from the viewpoint of the material content of shares and
protection of shareholders as owners of the share certificates. What we
are concerned with is only the former case in which alleged wrongful
acts vis-a-vis the company are involved and consequently the intrinsic
value of shares is affected, while in the latter case the question of protec-
tion is concerned with an owner or possessor of a particular share
certificate as a titre-valeur as in the case of rei vindicatio, where a share
certificate has been stolen or damaged; the latter case therefore, is not
concerned with the protection of shareholders which is what we are
dealing with here.

In sum, the legal position of shareholders can itself be considered to be
the object of diplomatic protection by their national State. From the
viewpoint of diplomatic protection it does not matter whether this
position can be conceived as “property”, “a right” or “interests”. Even
if it cannot be recognized as property or a right, it constitutes “interest”.

The share can be said to be a new type of property which is a product of
modern capitalism; although, unlike copyright, patents and trademarks,
it has its origin in municipal law, it has acquired a highly international
character owing to its anonymity and transferability. There is no other
movable property comparable with the share which is furnished with the
highest degree of negotiability through the mechanism. of international
exchange markets.

127
127 BARCELONA TRACTION (SEP. OP. TANAKA)

Parallel with the development of international investment, the necessity
of its protection becomes acute. It will be recognized that absence of a
uniform law relative to companies and the highly imperfect state of private
international Jaw on this matter increasingly require diplomatic protec-
tion of shareholders in a way that supplements the measures provided by
municipal law.

Briefly, we should approach the customary rule of diplomatic protec-
tion from a teleological angle, namely from the spirit and purpose of
diplomatic protection, without being bound by municipal law and private
law concepts, recognizing its relative validity according to different
fields and institutions. The concept of juridical personality mainly governs
private law relationships. It cannot be made an obstacle to diplomatic
protection of shareholders. Concerning diplomatic protection, inter-
national law looks into the substance of matters instead of the legal
form or technique; it pays more consideration to ascertaining where real
interest exists, disregarding legal concepts. International law in this
respect is realistic and therefore flexible.

Judge Wellington Koo in his separate opinion appended to the 1964
Judgment concerning the third preliminary objection in the present case
says:

“International law, being primarily based upon the general
principles of law and justice, is unfettered by technicalities and
formalistic considerations which are often given importance in
municipal law ... It is the reality which counts more than the ap-
pearance. It is the equitable interest which matters rather than the
legal interest. In other words it is the substance which carried weight
on the international plane rather than the form.” (Barcelona Trac-
tion, Light and Power Company, Limited, Preliminary Objections,
Judgment, I.C.J. Reports 1964, pp. 62 and 63.)

*
* *

Even if the existence of an interest (in a broad sense) in diplomatic
protection is recognized, however, the State concerned would have the
discretion to exercise the power of diplomatic protection on certain mat-
ters. Here, we must distinguish two questions: the one is whether diplo-
matic protection is, from the viewpoint of the nature of the object of
protection, legally possible or not; the other is whether, in a specific
case, intervention for the purpose of diplomatic protection by a State on
behalf of its national, is appropriate or not. The former question is of a
legal nature, to be distinguished from the latter which constitutes nothing
else but the political evaluation of the fact from various aspects (above all,
economic considerations). The two questions should not be confused.

128
128 BARCELONA TRACTION (SEP. OP. TANAKA)

These two questions arise from the existence of the two kinds of interest
pertaining to the diplomatic protection of shareholders: one is the original
interest of shareholders which requires the protection of their national
State, the other is the interest which the national State of the share-
holders possesses and which may become a deciding factor in the exercise
of a discretionary power of intervention. These two interests must not be
confused either.

In this respect, we shall consider the meaning of the percentage of
participation of shareholders to be protected in the capital stock of a
company. This matter has been repeatedly discussed between the Parties
in the present case relative to the preponderance of percentage of Sidro’s
participation in the capital stock of Barcelona Traction. It has been
claimed that this preponderance constitutes an essential condition for the
existence or exercise of the right of diplomatic protection of shareholders.
But we consider that the preponderance of percentage does not appear to
constitute a condition of diplomatic protection. It seems that the percen-
tage itself possesses no relevance to the legal possibility of diplomatic
protection. Even the holding of one share would jusify—theoretically—
the right of diplomatic protection. Whether this right will be exercised or
not, is a matter belonging to the discretion of the national State. What is
essential is the existence of an interest worthy of protection by the share-
holders’ national State. In this sense the total value of the shares to be
protected should be considered objectively without regard to the per-
centage which it occupies in the total capital stock. A holding of 25 per
cent. in a big company may be sufficient for the exercise of diplomatic
protection; contrariwise, a 99 per cent. holding in an insignificant com-
pany may be excluded from the consideration of diplomatic protection.
Of course other factors may come into consideration. This is a matter of
political expediency, belonging to the discretion of the protecting State,
which presupposes the possibility of protection, and not a matter of law
which is concerned with the legal possibility of protection.

We presume that the discussion concerning the percentage of the
participation of Sidro in the capital stock of Barcelona Traction is
motivated by the idea of protection of the Barcelona Traction Company
itself, on which viewpoint the Belgian Application of 1958 stood. Con-
troversy around the percentage of participation, so far as the third
preliminary objection is concerned, may be understood as a residuum
of the viewpoint of protection of the company represented by the initial
Application; therefore, it seems that it is not relevant to the question
with which we are dealing now.

The question of whether a State is entitled to exercise a right of dip-
lomatic protection of a foreign corporation is entirely another matter.
It seems that it must be decided in the negative sense, by reason of the
fact that the corporation itself does not possess the nationality of the
protecting State. However, some State practice recognizes the protec-
tion of a foreign corporation, if substantial interest in the corporation

129
129 BARCELONA TRACTION (SEP. OP. TANAKA)

is owned by its nationals (see Edwin M. Borchard, The Diplomatic
Protection of Citizens Abroad, 1915, p. 622). This is not the case which
we are now considering. Here we are concerned with the issue of the
protection of shareholders and not the company itself. But much progress
has been made such that through protection of a foreign company the
protection of shareholders is attained. It is quite natural that, so long
as the standpoint of protection of a company itself is defended, the
percentage of the participation of the protected shareholders does come
into consideration. However, since we refuse to recognize an obstacle
to diplomatic protection in the juridical personality of a company and
attribute to shareholders an independent status which may be an object
of diplomatic protection, the fact of Sidro’s holding a certain fairly
large percentage of the Barcelona Traction Company must be deemed
to be one of the factors to be taken into consideration in exercising
diplomatic protection but not one legally required as a condition for
the right of protection.

*
* *

Tt is true that the internationally wrongful acts allegedly committed
by the Spanish administrative or judicial State organs, such as refusal
of the transfer of foreign currency, the bankruptcy judgment of 12
February 1948, etc., are directed to the Barcelona Traction Company,
which possesses Canadian nationality. Accordingly, the Spanish Govern-
ment argues that only Canada, the national State of the company, is
entitled to exercise its diplomatic protection. This argument is based
on the municipal law concept of the corporation on which we made
observations above and according to which only the corporate personality
prevails regarding external matters. According to this concept, since
only the company could be the victim of a wrongful act, the damage
suffered by the shareholders should be indemnified through the company
indirectly. In short, only the national State of the company would be
entitled to exercise diplomatic protection and not the national State of
the shareholders.

It is also true that the national State of a company is entitled to take
measures of diplomatic protection on behalf of the company, assuming
that the bond of nationality is effective, and that the national State is
materially interested in the protection of the company. But there are
many cases where the nationality of the company is not effective, where
the bond between the national State of the company and the shareholders
is lacking and, accordingly, the national State is not inclined to exercise
the right of protection. There may exist another circumstance for the
national State of the company, such as the fact that between this State
and the State responsible for the wrongful acts a nexus of compulsory
jurisdiction is lacking; or the former State, for some political or other
reasons may not wish to pursue diplomatic protection against the latter

130
130 BARCELONA TRACTION (SEP. OP. TANAKA)

State; or diplomatic protection by the former State might not bring a
satisfactory result, etc. Under these circumstances there remains no
other remedy than that the national State of the shareholders should
take the initiative for the purpose of the protection of its nationals. A
vacuum with respect to protection should not be tolerated: otherwise
shareholders would be left in an entirely helpless condition and the result
would be injustice and inequity which would be harmful for the healthy
development of international investment.

As one of the objections raised to the above-mentioned argument
in favour of diplomatic protection of a national State of shareholders,
we may point out the difficulty which would be produced by the cumu-
lative existence or competitive concurrence of rights of several States
concerning the same object of diplomatic protection. It follows that
in the case of multinational composition of capital, more than one national
State of shareholders might intervene on the condition that the juris-
dictional basis exists, either by the way of intervention as provided for
in Articles 62 and 63 of the Statute or by special agreement or application
(Article 40 of the Statute). Each of those entitled to diplomatic protection
would be able to exercise its right of protection according to its discretion
without prejudicing the rights of protection of other States concerned.

Such competitive existence of rights of diplomatic protection of
diverse States appears an extraordinary phenomenon, but we consider
that the same kind of legal phenomenon can be found in contractual or
delictual matters where the same contract or wrongful act gives rise to
a claim for compensation by diverse persons concerned. In such a case,
concurrent plural claims may serve a common purpose; if one of them
were exercised and satisfied, the remaining rights would be extinguished,
having attained their purpose.

Accordingly, in the present case, there does not exist any contradic-
tion between, on the one hand, the right of diplomatic protection of the
Barcelona Traction Company by its national State, namely Canada and,
on the other hand, the right of diplomatic protection of its shareholders
by their national State, namely Belgium. The existence of the former
right does not exclude either the existence of the latter right or its exercise.

Since the two rights of diplomatic protection—that of Canda and
that of Belgium—co-exist in parallel but independently, it is not a
necessity for Beigium’s right of diplomatic protection that Canada should
finally waive its right of protection in regard to the Barcelona Traction
Company. Such a fact is not relevant to the existence of the right of
diplomatic protection of Belgium in favour of its shareholders.

We cannot deny the possibility of a cumulative existence of rights
of diplomatic protection in the case of a company just as a natural
person may have dual nationality. If a claim of one State is realized,

131
131 BARCELONA TRACTION (SEP. OP. TANAKA)

the claim of the other State will be extinguished to this extent by losing
its object. Accordingly, the defendant State cannot be compelled to
pay the damage twice over.

Of course, we recognize that the fear of complication which would
be caused by plural or multiple interventions of several governments
has some justification. But if we deny them, the legitimate interests
of shareholders might be left without protection by their national States.
These phenomena would represent some of the defects inherent in the
present institution of diplomatic protection, which might be related to
the non-acceptability of individuals to international tribunals. Practically
complication and confusion might be avoided to a considerable degree
by negotiations and “solutions inspired by goodwill and common
sense ...” (Reparation for Injuries Suffered in the Service of the United
Nations, Advisory Opinion, I.C.J. Reports 1949, p. 186) between the
States concerned. Or it would be a task of international legislative policy
to provide means to guarantee the protection of private investments and
to find appropriate solutions in order to overcome the difficulties arising
from the multiple intervention of several governments. We should not
refuse the necessary remedies to protect legitimate shareholders by
conjecturing extreme cases.

It is true that there is no rule of international law which allows two
kinds of diplomatic protection to a company and its shareholders re-
spectively, but there is no rule of international law either which prohibits
double protection. ft seems that a lacuna of law exists here; it must be
filled by an interpretation which emanates from the spirit of the institu-
tion of diplomatic protection itseif.

*
* *

From what is stated above, we can conclude that whether Canada
is entitled to diplomatic protection of the Barcelona Traction Company
as its national State or whether the Canadian Government once wanted
to intervene in the dispute but finally gave up the original intention, is
not legally relevant to solve the question of the right of diplomatic
protection of shareholders by their national State. This right exists
independently of the right of the national State of the company. The
history of the comparatively short-lived Canadian intervention (1948-1952
or 1955), however, would prove the raison d’étre of the right of diplomatic
protection of shareholders by their national State.

The above-mentioned protection of the shareholders themselves is
based on the concept which characterizes relationships between the
company and its members, namely the shareholders. Although an inde-

132
132 BARCELONA TRACTION (SEP. OP. TANAKA)

pendent juridical personality is conferred on a company, this personality
does not present itself as an end, but simply as a means to achieve an
economic purpose, namely a maximum degree of pecuniary interest by
a limited sum of investment

A company in the sociological sense belongs to the category of the
“Gesellschaft”, and presents itself as a pure means to achieve the eco-
nomic purpose of its members, namely the shareholders; the shareholders
constitute the substance of its existence; they are the sovereign of the
company like the citizens in a democratic State. Who require, in the
material sense, diplomatic protection in the case of a company? No-one
other than the shareholders in the company, although in some cases
the company itself, may appear as a formal protégé on the scene, having
its cause espoused by its national State. Therefore in a company, the
shareholders, as being its real substance, and the subject of interests,
must be considered as the object of diplomatic protection; not the
company itself which has nothing but a fictive existence and can only
play the role of a technique for the purpose of protection of the share-
holders who are the real owners of the corporate property and enterprise.

From what has been said above, we can conclude that there exists
between a company and its shareholders a relationship of community of
destiny which has been repeatedly emphasized, particularly in the oral
arguments by the Belgian Government, in order to justify its right of
diplomatic protection on behalf of its shareholders in the present case.
The alleged internationally wrongful acts, it is true, are directed against
the company itself and not against the shareholders, but only in a
formal sense; in reality both are inseparably connected to each other
in such a way that prejudicial acts committed against a company neces-
sarily produce an effect detrimental to its shareholders by reduction of
the sum of dividends or surplus assets. In a company, we can recognize
the existence of unity between company and shareholders in the sense
that profit and loss are in the final instance attributed to the shareholders
—of course under the condition that the liability of each shareholder is
limited to the sum of shares which he has subscribed.

Therefore, the alleged internationally wrongful acts directed against a
company can be conceived as directed against its shareholders themselves,
because both can be considered, in substance, i.e., economically, identical.

Accordingly, one cannot deny to the national State of shareholders
the right of diplomatic protection of its nationals on the ground that
another State may possess or exercise the same right on behalf of the
company itself. Consequently, in the present case, the recognition of
the right of diplomatic protection of Canada, which is the national
State of the Barcelona Traction Company, does not exclude the same
right of Belgium, the national State of the shareholders of that company
on their behalf; hence Belgium may be entitled to exercise its original

133
133 BARCELONA TRACTION (SEP. OP. TANAKA)

right of protection of her shareholders independently of the protection
of the company itself by Canada. Therefore, the Belgian Government
cannot be regarded as substituting the Canadian claim to the protection
of the company.

It might be said in passing that by this assertion we do not go so
far as to maintain that the interest of the company coincides perfectly
with the totality of the shareholders’ interests. We must recognize that
originally a company is no more than a means for its shareholders to
achieve their lucrative purpose; but so long as the company continues
as a going concern it would enjoy in some measure an independent
existence free from the arbitrary decision of the shareholders. So long
as a company exists for a considerable space of time and fulfils its
corporate purpose it acquires an objective existence (the idea of so-
called ‘“‘Unternehmen an sich” of Walther Rathenau) which, owing to
its important social role the shareholders would not dare dissolve arbi-
trarily, even if it were legally possible, by the prescribed majority vote.
We know that many contemporary big and influential corporations are
extending their activities to fields of an educational, scientific and phil-
anthropic nature and are contributing to the solution of social and
cultural problems for the welfare of humanity (A. A. Berle, The 20th
Century Capitalist Revolution, 1954, pp. 164, 188). Accordingly, even
in the case of a corporation created for the egoistic purposes of share-
holders, there may exist a common interest of the company distinct
from the individual interest of the shareholders, and therefore we can-
not deny the possibility of conflict between these two interests.

However, the possibility of common interest does not preclude the
fact that between the company and the shareholders a relationship of
community normally exists and wrongful acts done to and damage
inflicted on the former can be considered also as being directed against
the latter.

We recognize that an adequate connection of cause and effect may
exist between the wrongful acts done to the company and the damage
inflicted on the shareholders, but we can explain this fact, as is mentioned
above, by the existence of a community of destiny or a substantial
economic identity between them.

*
* *

From what has been stated above, we consider that we can demonstrate
the raison d'être of the right of diplomatic protection by a State of its
nationals who are shareholders in a company of a nationality other than
that of the protecting State.

The Parties have argued by quoting international arbitral precedents,
the practice of States and the writings of authoritative publicists to
defend their standpoints. Although cases concerning the protection of
shareholders exactly analogous to the present case cannot be found,

134
134 BARCELONA TRACTION (SEP. OP. TANAKA)

international practice and doctrine do not seem to deny the protection
of shareholders by their national State to which the company itself does
not belong.

The Spanish Government admits the protection of shareholders by
their national State (1) where, following the general tendency of inter-
national practice and doctrine, the company possesses the nationality
of the State responsible for the damage, and (2) where the foreign
company has been dissolved or is practically defunct. In these cases there
exists the circumstance that the protection of the shareholders by the
national State of the company cannot be expected, either factually or
legally. This is why in these cases the protection of shareholders directly
by their national State is justified. The question is whether these two
instances are to be considered as a manifestation of a more general
principle in favour of the protection of shareholders or as an exception
to the main principle which does not admit their protection.

The principle of customary international law concerning diplomatic
protection by the State of its nationals, however general and vague it may
be, does not prohibit the rights or the legal position of shareholders being
included in “property, rights and interests” as an object of protection.
This conclusion can be justified as a correct interpretation of customary
international law concerning diplomatic protection, particularly taking
into account the above-mentioned necessity of international investment in
the past as well as in the future. The nature of the interest of shareholders
is to be interpreted as a legitimate one worthy of protection by their
national State.

Next, customary international law does not prohibit protection of
shareholders by their national State even when the national State of the
company possesses the right of protection in respect of the latter.

The Spanish Government denies the right of protection of shareholders
by their national State. It admits diplomatic protection of shareholders
only in the two above-mentioned exceptional cases. Protection of share-
holders from this viewpoint is considered only as a substitute for the
protection of the company itself which has become impracticable through
the circumstances indicated above. From our viewpoint, the protection
of the shareholders possesses a meaning independently of the protection
of the company itself. Accordingly, it can exist regardless of circum-
stances which might make the exercise of the right of protection of a
company and the intervention of its national government impossible or
difficult. There does not appear to exist in international law any restric-
tion to the effect that the protection of shareholders in a foreign company
by their national State must be limited to the above-mentioned two cases.
The national State of shareholders, in the present case Belgium, is
entitled to protect them just as in the cases where a company possesses
the nationality of the responsible State, or a company has been dissolved
or is practically defunct.

In short, the contention of the Spanish Government is based on the

135
135 BARCELONA TRACTION (SEP. OP. TANAKA)

municipal law concept of corporate personality and that of shareholders
which is its corollary. The two protections, we consider—protection of
the company and that of the shareholders—may co-exist and on equal
terms; the latter is not supplementary to the former.

For the foregoing reasons, we conclude that Belgium has an indepen-
dent right to protect the Belgian shareholders in Barcelona Traction in
conformity with the interpretation of customary international law con-
cerning the diplomatic protection of nationals.

IT

So far we have been concerned with the question of the legal, that is to
say, the theoretical basis for the jus standi of the Belgian Government:
the question whether a State has a right to protect its nationals who are
shareholders in a company of a nationality other than that of the pro-
tecting State. This question having been answered in the affirmative, we
must now consider some questions from the viewpoint of the identifica-
tion of individual shareholders with reference to the present case.

These questions are concerned of course with the existence of share-
holders who are entitled to receive diplomatic protection by their home
State. Not all so-called “shareholders”, but only those who are qualified
from the functional and temporal viewpoint to receive protection. (It
goes without saying that proof of their status as shareholders must be
furnished as a matter of principle either by the register in the case of
registered shares or by possession in the case of bearer shares.)

From the viewpoint of functional differentiation a question arises when
shares are owned by two persons: the one, a nominee, whose name is
entered in the share register and who exercises rights as alter ego of the
real owner; the other, the beneficial owner, who enjoys rights as the real
or economic owner of the shares. By what criterion shall it be decided
which of those two is entitled as shareholder to be the object of pro-
tection: the nominee or the beneficial owner?

In the present case, the register of the shareholders of the Barcelona
Traction Company kept by the National Trust Company of Toronto
gives successively as from 7 November 1939 the names of the Charles
Gordon Company, a partnership of New Jersey and Newman & Com-
pany, a partnership of New York—the two are of American nationality—
and does not give the name of Sidro which is of Belgian nationality. It is
contended by the Belgian Government that a contractual nominee-
beneficial-owner relationship exists between the two American partner-
ships and Sidro. The purpose of the establishment of such a relationship

136
136 BARCELONA TRACTION (SEP. OP. TANAKA)

seems to have been a wartime necessity of German-occupied Belgium to
protect Sidro’s participation in the capital and management of Barcelona
Traction against an enemy power. Under such relationships a question
arises: which of the nationalities—American or Belgian—prevails, in
deciding the national character of Sidro’s shares?

The Spanish Government denies the effect of the Belgian nationality
of Sidro by regarding the nominees, who are of American nationality, as
the true shareholders. We consider that the beneficial ownership, and,
accordingly, in the present case, Sidro’s position as beneficial owner, must
be the criterion for deciding this question. The reason therefor is as
follows: diplomatic protection depends upon where the real interest
resides; it is not concerned with a legal mechanism of private law such as
corporate personality, nominee relationship, etc. As we have seen in
another context, just as the rule of diplomatic protection should disregard
the legal veil of the corporate personality of the company in favour of its
real substance, namely the shareholders, so it should disregard the legal
veil of the nominee in favour of the beneficial owner. The existence of a
nominee relationship does not exercise any influence upon the diplomatic
protection of shareholders. Sidro loses neither its shareholding in the
Barcelona Traction Company nor its Belgian nationality. It is quite
unthinkable that the conclusion of the nominee contract which was
motivated by a wartime necessity could exercise any influence upon the
status of Sidro as a shareholder of the Barcelona Traction Company.

In short, the fact that the two above-mentioned partnerships are of
American nationality has no relevance for the purpose of establishing
the jus standi of the Belgian Government. What is relevant for the jus
standi of Belgium is the fact that Sidro is the beneficial, that is to say, the
real owner of Barcelona Traction’s shares in respect of which the
American partnerships are nominees.

*
* *

Next, we shall consider the question of the existence of a bond of
nationality between the shareholders and the protecting State as a con-
dition of protection in the present case.

The object of the Belgian Government's Application of 14 June 1962 is
reparation for the damage allegedly caused to a certain number of its
nationals in their capacity as shareholders of the Barcelona Traction,
Light and Power Company. In the shareholders are included both natural
and juridical persons.

The contention of the Belgian Government concerning its jus standi 1s
based on the preponderance of the Belgian interest in the Barcelona
Traction Company. The preponderance of the Belgian interest is evident,
the Belgian Government argues, from the fact that the majority of the
shareholders in that company are of Belgian, nationality and that it

137
137 BARCELONA TRACTION (SEP. OP. TANAKA)

amounted to 88 per cent. of Barcelona Traction's capital stock. The most
‘ important shareholder in the Barcelona Traction Company, according to
the Belgian Government, is admitted to be Sidro, S.A. (Société Inter-
nationale d’Energie Hydro-Electrique), whose holding is said to amount
to 75 per cent. of the shares of the Belgian holding.

The preponderance of the Belgian participation in Barcelona Traction
at the time of its adjudication in bankruptcy is indicated by the Belgian
Government (Memorial, paragraphs 1-10) by the following figures:

Registered shares issued . . . . . . . . . . , . 1,080,446
Bearer shares issued . . . . . . . . , . . .. 718,408
Total shares issued . . . . . . . . . . . . . . 1,798,854
Shares owned by Belgian nationals (minimum) . .  1,607,845

Shares not owned by Belgian nationals (maximum) 191,009

Belgian participation in the capital of Barcelona Traction at the date
of the adjudication in bankruptcy of that company therefore amounted
to not less than 89.3 per cent. of the capital issued.

Of this figure of 89.3 per cent., 75.75 per cent. belonged to Sidro, so
that 13.55 per cent. at least of the capital of Barcelona Traction belonged
to other Belgian nationals.

The figures given above come from three main sources of information,
namely:

1. Information derived from the register of Barcelona Traction
registered shares.

A statement drawn up by the National Trust Company of
Toronto, which keeps the register of the shares of Barcelona Traction,
gives the following figures:

Total issued shares . . . . . . . . . . . . . . 1,798,854
Registered shares . . . . . . . . . . . . . .. 1,080,446
Registered shares owned by Sidro . . . . . . . . 1,012,688

Registered shares owned by shareholders other than .
Sidro . 2. ........... . . . .. 67,758
1,080,446

The total number of registered shares in Belgian hands was
1,013,108 in which 420 shares belonging to Belgian shareholders
other than Sidro are included.

The shares mentioned above as belonging to the Sidro Company
had been entered in the list cf registered shares since 7 November
1939 in the name of Charles Gordon & Company as nominee.

138
138

BARCELONA TRACTION (SEP. OP. TANAKA)

2. Information derived from the accounts of Sidro.

The above information is confirmed and supplemented by the
accounts of Sidro, for the certificate drawn up by the firm cf
chartered accountants, Deloitte, Plender, Giffiths & Co., dated
6 May 1959 shows that, as at 12 February 1948, Sidro owned
1,012,688 Barcelona Traction registered shares and 349,905 bearer
shares, i.e., in all 1,362,593 shares out of a total of 1,798,854 shares
issued, which represented 75.75 per cent. of the capital of the com-
pany.

3. Facts derived from the information gathered by the Institut
belgo-luxembourgeois du change (Belgo-Luxembourg Exchange
Institute).

At the time of adjudication in bankruptcy of Barcelona Traction, —
this company had issued 1,798,854 shares, of which at least 1,607,845
were owned by Belgian nationals; that is to say, 1,362,593 shares
owned by Sidro (1,012,688 registered and 349,905 bearer shares),
and at least 245,252 shares (420 registered and 244,832 bearer shares)
owned by other Belgian nationals.

Belgian participation amounted therefore to at least 89.3 per cent.
of the capital of the company.

Next, we shall see Belgian interests in Barcelona Traction at the time
of the institution of international proceedings (14 June 1962) (Memorial,

paras. 11-19). This is shown by the following figures:

Registered shares issued . . . . . . . . . . . . 1,472,310
Bearer sharesissued . . . . . . . . . . . . . . 326,544
Total shares issued . . . . . . . . . . . . . . 1,798,854
Shares owned by Belgian nationals . . . . . .. 1,588,130
Shares not owned by Belgian nationals . . . . . 210,724

Proof of the preponderance of Belgian participation at that date will

be given with the help of information furnished by:

1. The register of registered shares of Barcelona Traction.

The statement drawn up by the National Trust Company of

Toronto gives the following facts:

Total issued shares . . . . . . . . . . . . . . 1,798,854

Registered shares . . . . . . . . . . . . . . . 1,472,310

Registered shares owned by Sidro . . . . . . . 1,354,514

Registered shares owned by shareholders other than

Sidro . . . . . . . . . . . . . . . . . . . 117,796
Total . . . . 1,472,310

139
139 BARCELONA TRACTION (SEP. OP. TANAKA)

The total number of registered shares in Belgian hands was there-
fore 1,356,902 in which 2,388 shares belonging to Belgian share-
holders other than Sidro are included.

As to the registered shares owned by Sidro, the nominee this time
was the firm of Newman & Co., New York, which had succeeded
Charles Gordon & Co.

2. Information derived from the accounts of Sidro.

A certificate drawn up by the firm of Deloitte, Plender, Griffiths
& Co., dated 23 August 1962, shows that on 14 June 1962 Sidro
owned 1,354,514 Barcelona Traction registered shares, and 31,228
bearer shares, that is to say, a total of 1,385,742 shares out of
1,798,854 shares issued, which represented 77 per cent. of the total
capital of Barcelona Traction.

3. Information concerning bearer shares owned by Belgian
nationals.

As at 1 April 1962 there were in circulation 326,554 Barcelona
Traction bearer shares of which 31,228 shares were owned by Sidro.

When the proceedings were instituted the number of Barcelona
Traction shares in circulation was 1,798,854 of which at least
1,588,130 were owned by Belgian nationals. Of these 1,385,742
shares were owned by Sidro (1,354,514 registered and 31,228 bearer
shares) and at least 202,388 (2,388 registered and 200,000 bearer
shares) were owned by other Belgian nationals.

From the facts given above, it can be concluded that more than
88 per cent. of the Barcelona Traction shares were in Belgian hands
both at the time of the adjudication in bankruptcy of that company
and at the time the present proceedings were instituted.

This Belgian participation is made up as follows: 10 to 15 percent.
of the capital of Barcelona Traction is owned by the general public
in Belgium, whilst 75 to 77 per cent. of the capital is owned by Sidro,
a company under Belgian law.

The foregoing is the demonstration on the part of the Belgian Govern-
ment concerning the preponderance of the Belgian participation in the
capital of Barcelona Traction.

Are the figures of 88 per cent. of the Belgian participation and 75 per
cent. of Sidro’s participation at a critical date in Barcelona Traction
correct? It depends on the reliability of information furnished by the
National Trust Company of Toronto, the firm of chartered accountants,
Deloitte, Plender, Griffiths & Company, and the Institut belgo-luxem-
bourgeois du change.

It is argued that these three main sources being on the Belgian side, one
cannot therefore expect unprejudiced information from them. But it is
also not just to deny absolutely their evidential value in such circum-
stances. Each case should be valued according to its own merits.

140
140 BARCELONA TRACTION (SEP. OP. TANAKA)

Particularly, the matter in question is that of degree. The figure for
Belgian participation may not be correct to the last digit. It may be 90 or
80 per cent. instead of 88 per cent. But one cannot deny the evidential
value of a statement simply because it may involve some minor incor-
rectness or mistake. Whether the percentage is 80 or 10 per cent. the
question of the jus standi of the Belgian Government is entirely the same.

ok
* *

Next, we are confronted with the question as to whether Sidro can be
said to have Belgian character. It is quite a different question from that
of whether the 75 per cent. participation of Sidro in the Barcelona
Traction’s capital stock really existed. It is concerned with the constitution
of Sidro as a corporate body which may include natural and juridical
persons as its constituent elements. In the case where a shareholder of
Sidro is a company, the Belgian character of Sidro might depend on the
nationality of individual shareholders of that company. If a shareholder
of this latter company is a company the same process should be repeated,
and would go on ad infinitum. Under such circumstances the national
character of Sidro could only be decided by the nationality of ultimate
individual shareholders who were natural persons.

The Spanish Government denies the Belgian character of Sidro by
contending that Sofina, the principal shareholder of Sidro, is very limited
in its Belgian holding. However, to establish the Belgian character of
Sidro, which is required for its protection, we need not go to such ex-
cessive lengths of logical formalism.

The fact that Sidro is of Belgian nationality can be recognized without
the slightest doubt. This company was formed under Belgian law and it
has its seat (siége social) in Belgian territory, namely in Brussels. Its
Belgian nationality has never been denied by the Spanish Government.
Sidro, accordingly, is entitled to receive diplomatic protection from the
Belgian Government, being qualified therefor by the facts of its formation
and seat. These facts are sufficient to justify the connecting link between
Sidro and Belgium. Just as the Barcelona Traction Company can enjoy
the diplomatic protection of the Canadian Government by reason of
similar factors, so Sidro is entitled to receive diplomatic protection from
the Belgian Government by reason of its Belgian nationality.

It is possible that Sidro may be susceptible of two protections which
are compatible with each other: on the one hand, it might be protected
indirectly by the Canadian Government as a shareholder of a Canadian
company, Barcelona Traction, on the other hand, it might be protected
directly by the Belgian Government owing to its Belgian nationality. In
this latter respect Sidro is subject to Belgian protection as a shareholder
of Barcelona Traction, by virtue of having Belgian nationality and as a
company as such.

14]
141 BARCELONA TRACTION (SEP. OP. TANAKA)

In this context we must add a few words concerning a Judgment of
the International Court of Justice in the Nottebohm case (Second Phase,
I.C.J. Reports 1955, pp. 16, 17, 25, 26). This Judgment denied the ex-
tension of the right of diplomatic protection of Liechtenstein to Mr.
Nottebohm vis-a-vis Guatemala on the ground that his nationality of
Liechtenstein lacked effectiveness. That Judgment was concerned with
the effectiveness of nationality of a natural person and not that of a
company. That Judgment is not germane to the present case, however,
because here the nationality of Sidro is undoubtedly established.

In short, the jus standi of the Belgian Government can be founded on
the Belgian nationality of Sidro, even if the Belgian nationality of the
majority of the shareholders ultimately cannot be proved.

The percentage of Sidro and other Belgian holdings in the whole
capital stock of the Barcelona Traction Company has no particular
relevance for the question of the jus standi of the Belgian Government,
but it would become an important factor for the assessment of damage
allegedly incurred by Belgian shareholders.

The question of continuity of nationality, that is, identification of
shareholders from the temporal viewpoint, can be decided in the affir-
mative. Sidro’s continued existence since 1923, covering the two critical
dates, is sufficient to prove this continuity.

As to the question of bearer shares, this does not seem relevant to a
decision concerning jus standi and continuity.

For the above-mentioned reasons the third preliminary objection
taised by the Spanish Government should be rejected.

We shall proceed to examine the fourth preliminary objection raised
by the Spanish Government against the Belgian Application.

lil

In the fourth preliminary objection the Spanish Government holds
that the Belgian Application of 14 June 1962 is inadmissible by reason
of the non-exhaustion of local remedies by the Barcelona Traction Com-
pany and those concerned, as required by international law.

The Spanish Government invokes not only the rule of customary
international law on local remedies, but Article 3 to the Treaty of Con-
ciliation, Judicial Settlement and Arbitration of 19 July 1927, which
provides as follows:

“In the case of a dispute the occasion of which, according to the
municipal law of one of the Parties, falls within the competence
of the national courts, such Party may require that the dispute shall
not be submitted to the procedure laid down in the present Treaty
until a judgment with final effect has been pronounced within a

142
142 BARCELONA TRACTION (SEP. OP. TANAKA)

reasonable time by the competent judicial authority.” [English
text from League of Nations Treaty Series, Vol. LXXX, pp. 28 ff.
Note by the Registry.]

That the local remedies rule constitutes “‘a well-established rule of
customary international Jaw” and that “the rule has been generally
observed in cases in which a State has adopted the cause of its national
whose rights are claimed to have been disregarded in another State in
violation of international law”, is clearly declared by the International
Court of Justice (Interhandel, Judgment, I.C.J. Reports 1959, p. 27).

The International Court of Justice continues:

“Before resort may be had to an international court in such a
situation, it has been considered necessary that the State where
the violation occurred should have an opportunity to redress it
by its own means, within the framework of its own domestic legal
system.” (/bid., p. 27.)

The provision of Article 3 of the said Treaty is nothing else but the
recapitulation of this already existing rule, the spirit and principle of
which are found amplified in the Court’s decision and implemented in
conventions providing for the compulsory jurisdiction of international
tribunals.

Before examining the well-foundedness or otherwise of the fourth
preliminary objection, we must consider the relationship between two
concepts, namely exhaustion of local remedies in detail and denial of
justice, which is regarded as the main or central issue arising from the
alleged internationally wrongful acts imputed by the Belgian Govern-
ment to the Spanish authorities.

We cannot understand the position of the Court, which ordered the
joinder of the fourth preliminary objection to the merits, without con-
sidering the relationship of the exhaustion of local remedies to denial
of Justice.

The Court decided as follows:

“As regards the fourth Preliminary Objection, the foregoing
considerations apply a fortiori for the purpose of requiring it to
be joined to the merits; for this is not a case where the allegation
of failure to exhaust local remedies stands out as a clear-cut issue
of a preliminary character that can be determined on its own. It is
inextricably interwoven with the issues of denial of justice which
constitute the major part of the merits. The objection of the Re-
spondent that local remedies were not exhausted is met all along the
line by the Applicant’s contention that it was, inter alia, precisely
in the attempt to exhaust local remedies that the alleged denials of
justice were suffered.”’ (Barcelona Traction, Light and Power Company
Limited, Preliminary Objections, Judgment, I.C.J. Reports 1964,

p. 46.)

143
143 BARCELONA TRACTION (SEP. OP. TANAKA)

Therefore, before deciding whether the fourth preliminary objection
is to be upheld or not, we shall make some observations on the compli-
cated relationship existing between the exhaustion of local remedies and
the denial of justice.

There can be no doubt that the local remedies rule possesses a proce-
dural character in that it requires the person who is to be protected by his
government to exhaust local remedies which are available to him in the
State concerned, before his government espouses the claim before an
international tribunal.

What is the raison d’être of this rule?

In the first place, the consecutive existence of two procedures—mu-
nicipal and international—would guarantee and promote the justness
of a decision. (It goes without saying that the procedure of an inter-
national tribunal is not comparable to that of, for instance, the Cour
de Cassation.)

Secondly, so long as local remedies are not exhausted, and some
other remedies remain, the condition is not fulfilled. The exhaustion
means the existence of a “judgment with final effect” or analogous
circumstances. In such situation recourse to international remedies will
be justified.

Thirdly, this procedural rule appears to express a higher conception
of equilibrium or harmony between national and international require-
ments in the world community. The intention of this rule is explained as
follows by Professor Charles De Visscher: “Il s’agit donc ici avant tout
d’une règle de procédure propre a réaliser un certain équilibre entre la
souveraineté de l’Etat recherché et, d’autre part, les exigences supé-
rieures du droit international ...” (“Le déni de justice en droit interna-
tional”, 52 Académie de droit international, Recueil des cours, 1935, II,
p. 423), or, as Judge Cérdova said:

“The main reason for its existence lies in the indispensable necessity
to harmonize the international and the national jurisdictions—
assuring in this way the respect.due to the sovereign jurisdiction
of States—by which nationals and foreigners have to abide and to
the diplomatic protection of the Governments to which only foreign-
ers are entitled” (separate opinion, Interhandel, Judgment, I.C.J.
Reports 1959, p. 45).

The procedural requirement of the exhaustion of local remedies
presupposes the existence of a high degree of confidence by the claimant
in the judicial system and in its application, and this constitutes one
of the fundamental conditions to be fulfilled in the matter of the exhaus-
tion of remedies in the State concerned.

*
* *

144
144 BARCELONA TRACTION (SEP. OP. TANAKA)

Next, we shall consider the concept of denial of justice.

Although the exhaustion of local remedies belongs to the plane of
procedural law, denial of justice belongs to the plane of substantive
law. In the present case, the latter constitutes the fundamental concept
applied to all the allegedly internationally wrongful acts imputed by the
Belgian Government to the Spanish authorities. The former, on the
contrary, is nothing other than a condition for the obtaining of repara-
tion for the damage suffered by the Barcelona Traction Company’s
shareholders through denial of justice.

We shall examine, in the first place, the concept of denial of justice,
and next the logical relationship between this latter and the local remedies
rule.

The term ‘‘denial of justice” in its loose sense means any international
delinquency towards an alien for which a State is liable to make repara-
tion. It denotes in its ordinary meaning an injury involving the responsi-
bility of the State committed by a court of justice. As far as acts of a
court which would involve the State in responsibility are concerned, a
very narrow interpretation practically does not admit the existence of a
denial where decisions of any kind given by a court are involved, but
seeks to limit the application of this institution to the case of the denial
to foreigners of access to the courts. This view would virtually mean by
denial the exclusion of foreigners from all actions instituted in courts
of law; therefore this concept cannot be accepted. Another more mod-
erate and generally approved view which can be considered as acceptable
is that denial of justice occurs in the case of such acts as—

“corruption, threats, unwarrantable delay, flagrant abuse of judicial
procedure, a judgment dictated by the executive, or so manifestly
unjust that no court which was both competent and honest could
have given it, ... But no merely erroneous or even unjust judgment
of a court will constitute a denial of justice, ...”. (Brierly-Waldock,
The Law: of Nations, 6th ed., 1963, p. 287; see also Sir Gerald Fitz-
maurice, “The meaning of the term ‘denial of justice” ”, British
Year Book of International Law, 1932, p. 93.)

*
* *

Now we shall consider the logical relationship between the two con-
cepts: exhaustion of local remedies and denial of justice, and proceed
to examine the admissibility of the fourth preliminary objection.

As we have seen above, the exhaustion of local remedies is a condition
of a procedural nature, which is imposed on an individual whose interests
his national State wants to protect by international proceedings. But to
be able to fulfil this condition there must exist in the State concerned a
judicial situation such as to make the realization of exhaustion possible.
Consequently, we must recognize that some cases constitute exceptions

145
145 BARCELONA TRACTION (SEP. OP. TANAKA)

in regard to the application of the local remedies rule. Instances of such
cases are given in the following passage:

“La réclamation internationale n’est pas subordonnée à l’épuise-
ment préalable des recours quand ceux-ci sont absents, inadéquats
ou a priori inefficaces. Il en est ainsi quand l’organisation judiciaire
de l'Etat ne fournit aucune voie légalement organisée, quand les
voies légales n’ouvrent aux intéressés aucune perspective raisonnable
de succès, ou enfin quand, au cours même de la procédure, le
plaideur étranger est victime de lenteurs ou d’obstructions équiva-
lant à un refus de statuer et qui l’autorisent à abandonner une voie
qui se révèle sans issue.” (Charles De Visscher, op. cit., pp. 423-424.)

Under these circumstances respect for and confidence in the sovereign
jurisdiction of States which, as indicated above, constitute the raison
d'être of the local remedies rule, do not exist. The rule does not seem to
require from those concerned a clearly futile and pointless activity, or a
repetition of what has been done in vain.

It is said that ‘‘a claimant cannot be required to exhaust justice in a
State when there is no justice to exhaust” (Charles De Visscher, op. cit.,
p. 424); and again “A claimant in a foreign State is not required to
exhaust justice in such State when there is no justice to exhaust’’. (State-
ment by Mr. Fish, Secretary of State, quoted in Moore, International
Law Digest, Vol. VI, 1906, p. 677.) If a state of denial of justice prevails in
the country concerned, there can be no possibility of exhausting local
remedies. In the above-mentioned extreme cases, it is impossible for the
interested parties to comply with the condition concerning the exhaustion
of local remedies; accordingly this condition must be dispensed with
for them.

We must limit the application of the local remedies rule to cases and
circumstances where its fulfilment is possible. Thus it may be said that
this rule is not of an absolute character in its application.

In the light of the above considerations, we shall examine whether the
exhaustion of local remedies can be required from the Belgian Govern-
ment and whether in the case of an affirmative answer it has been observed
or not.

It is clear that the claim put forward by the Belgian Government is
based on the alleged internationally wrongful acts imputed to the Spanish
Government and that these acts are characterized globally as a denial
of justice.

According to the Belgian Application (paragraph 43) they—

“relate to a whole series of positive measures, acts or omissions
which are often contradictory, which overlap and are interrelated,
and of which the unlawful character from the point of view of the
law of nations is seen particularly in the final result to which they
have led”.

146
146 BARCELONA TRACTION (SEP. OP. TANAKA)

The Belgian Government classifies these measures, acts and omissions
into administrative measures manifestly arbitrary or discriminatory, and
conduct on the part of the courts revealing a lack of impartiality, con-
tempt for the principle of the equality of parties before the court, and
other defects amounting to a denial of justice from the point of view of
international law. As to the conduct of the courts, the Belgian Govern-
ment contends that a large number of decisions of the Spanish courts
are vitiated by gross and manifest error in the application of Spanish
law, arbitrariness or discrimination in international law, denials of
justice /ato sensu. Furthermore, the Belgian Government contends
that in the course of the bankruptcy proceedings the rights of the
defence were seriously disregarded (denials of justice stricto sensu).
(Final submissions of the Government of Belgium filed on 14 July
1969.)

In sum, the claim of the Belgian Government is based on the alleged
denials of justice, sensu stricto as well as sensu lato, committed by the
Spanish authorities in regard to the Barcelona Traction Company and
others concerned. In the circumstances of the present case, however,
we cannot recognize that so serious a situation of denial of justice has
in general prevailed that the interested party should be exempted from
the obligation to exhaust local remedies. But concerning this particular
case it is conceivable that, from the Applicant’s viewpoint, the conten-
tion of the alleged denial of justice would imply the uselessness of the
exhaustion of local remedies.

- If the facts of collusion and connivance of the Spanish courts or
judges with the March group really existed in dealing with the proceedings
of the Barcelona Traction bankruptcy case, as contended by the Belgian
Government in the written and oral pleadings, we can conclude with
reason that, under such circumstances, to expect a successful outcome
of the exhaustion of local remedies by those concerned would be simple
nonsense.

The two concepts—exhaustion of local remedies and a denial of
justice—are in contradiction so far as the latter is meant in sensu stricto.
The former is based on a positive viewpoint, namely the expectation of
the realization of a certain result by the courts; the latter on a negative
viewpoint, namely its renouncement.

Hypothetically, if a denial of justice really existed, there would be
justification for believing that the local remedies rule would have become
useless to that extent, as in the case of lack of an appropriate legal and
judicial system and organization.

Briefly, in the concept of a denial of justice there seems to be inherent
the contradiction of denying the possibility of the fulfilment of the ex-
haustion of local remedies. It seems that, in a case where the “original
wrong” consists in a denial of justice, the fulfilment of the exhaustion

147
147 BARCELONA TRACTION (SEP. OP. TANAKA)

of local remedies cannot be expected, unlike the case of other interna-
tionally wrongful acts (for instance, murder, confiscation of property,
etc.) where independent fulfilment of the exhaustion rule can be required.

If there is an element in the denial of justice which makes the ful-
filment of the exhaustion rule impossible, then the Belgian Government
would be dispensed to that extent from the observance of this rule.
Despite the contentions by the Belgian Government concerning alleged
facts of a denial of justice in the bankruptcy proceedings against the
Barcelona Traction Company, the Belgian Government does not insist
that ‘‘there is no justice to exhaust’”’ in Spain and that Belgium should
exceptionally be exempt from the obligation to exhaust local remedies.
The Belgian Government does not contend that the Spanish judiciary as
a whole is paralyzed and corrupt or that the fulfilment of the exhaustion
rule is impossible; its complaints are concerned only with some of the
judges and courts.

*
* *

Now let us see whether the obligation of exhaustion of local remedies
was fulfilled by the Barcelona Traction Company and those concerned.

First, we must consider what kind of remedies should be exercised
and to what degree these remedies have been pursued. Owing to the
highly complicated structure and proceedings of this dispute, it is ex-
tremely difficult to answer these questions. Everything depends on the
circumstances of the case and the issues and, in particular, on the effective-
hess of the available remedies (such as revision by the supreme court).
Sometimes, complication arises from a difference of interpretation of
law between the Parties. For instance, the Spanish Government insists
that, as a result of the Barcelona Traction Company’s failure to observe
the time-limit of eight days for a plea of opposition to the Reus judg-
ment of 12 February 1948, the case became res judicata and, consequent-
ly, all actions of the Barcelona Traction Company and its subsidiaries
should be null and void. The Belgian Government, on the contrary,
basing itself on the nullity of the publication in Spain of the judgment,
argues that the time-limit of eight days did not begin to run and there-
fore it did not expire. If the former argument is right, the Barcelona
Traction Company and its subsidiaries would lose the means of redress
by becoming unable to exhaust local remedies, the result of which would
be highly inequitable.

We are led to the conclusion that in the matter of the exhaustion of
local remedies the same spirit of flexibility should exist which, as indicated
in another context, prevails in matters of diplomatic protection in general.
If we interpreted the provision of Article 3 of the Treaty of Conciliation,

148
148 BARCELONA TRACTION (SEP. OP. TANAKA)

Judicial Settlement and Arbitration of 1927 and the customary interna-
tional rule on the matter of local remedies too strictly, possible minor
errors in the technical sense would cause those concerned to be deprived
of the benefit of diplomatic protection, particularly in such an affair as
the Barcelona Traction case the complexity and extensiveness of which,
from-the substantive and procedural viewpoints, appear to be extremely
rare in the annals of judicial history.

The guiding principle for resolving the questions concerning exhaustion
of local remedies should be the spirit of diplomatic protection according
to which, in addition to a juristic, technical construction, practical
considerations led by common sense should prevail. The decision as to
whether legal measures offer any reasonable perspective of success or not,
should be flexible in accordance with the spirit of diplomatic protection.
Even if, for instance, institutionally an administrative or judicial remedy
exists whereby an appeal may be made to higher authority, this remedy
may be ignored without being detrimental to the right of diplomatic
protection, if such an appeal would be ineffective from the point of view of
common sense.

From what has been said above, “exhaustion” can be seen to be a
matter of degree. Minor omissions should not be imputed to the negli-
gence of those concerned. It is sufficient that the main means of redress
be taken into consideration. The rule of exhaustion does not demand
from those concerned what is impossible or ineffective but only what is
required by common sense, namely “the diligence of a bonus pater-
familias”.

Next, let us enumerate some of the main measures alleged to have been
taken by the Barcelona Traction Company and those concerned (ac-
cording to the final submissions filed on 14 July 1969 by the Government
of Belgium, Section VII).

(1) Concerning the Reus court’s lack of jurisdiction to declare the
bankruptcy of Barcelona Traction:

opposition proceeding of 18 June 1948;

application of 5 July 1948 (for a declaration of nullity); its pleading
of 3 September 1948;

a formal motion of National Trust in its application of 27 November
1948;

Barcelona Traction Company entered an appearance (23 April 1949)
in the proceedings concerning the Boter declinatoria; its formal
adherence to that declinatoria (11 April 1953).

149
149 BARCELONA TRACTION (SEP. OP. TANAKA)

(2) Concerning the bankruptcy judgment and the related decisions:
application of 16 February 1948 on the part of the subsidiary com-
panies, Ebro and Barcelonesa to have the bankruptcy judgment set
aside;
the bankrupt company itself entered opposition to the judgment by a
procedural document of 18 June 1948, confirmed on 3 September
1948;
incidental application for a declaration of nullity submitted by the
Barcelona Traction Company (5 July 1948).

(3) Concerning the blocking of the remedies:
numerous proceedings taken by the Barcelona Traction Company,
beginning with the incidental application for a declaration of nullity
(5 July 1948).

(4) Concerning the failure t6 observe the no-action clause:

clause referred to by National Trust in its application for admission
to the proceedings (27 November 1948).

(5) Concerning the conditions of sale:

the conditions of sale were attacked by Barcelona Traction in an ap-
plication to set aside and on appeal, in an application of 27 December
1951 for a declaration of nullity containing a formal prayer that the
order approving the conditions of sale be declared null and void, and
in an application of 28 May 1955;

the same challenge was expressed by Sidro in its action of 7 February
1953 and by other Belgian shareholders of the Barcelona Traction
Company in their application of 26 May 1955.

These facts which have not been contested by the Spanish Government
and whose existence may be considered as being of judicial notice, prove
that the case was effectively pursued before the Spanish courts or judges
and that local remedies were exhausted as a condition for diplomatic
protection by the Belgian Government.

Whether local remedies have been exhausted or not must be decided
from a consideration of whether the most fundamental spirit of this
institution has been observed or not. Now, this spirit, as is indicated
above, constitutes a means of ensuring the respect and confidence due to
the sovereign jurisdiction of a State. The important point is that this
spirit has been respected.

The aim of the rule of exhaustion of local remedies is a practical one
and its application should therefore be elastic. Each situation, being
different, requires different treatment. We must beware of the danger to
which this rule is exposed because of its procedural and technical nature,
lest it make necessary diplomatic protection futile by an excessive
raising of the objection of non-exhaustion.

Moreover, the fact that in this case, which was pending for more than

150
150 BARCELONA TRACTION (SEP. OP. TANAKA)

14 years, from 12 February 1948 (date of the bankruptcy judgment
against the Barcelona Traction Company by the Reus judge) to 14 June
1962 (date of the Application by the Belgian Government), 2,736 orders
and 494 judgments by lower courts and 37 by higher courts had been
delivered, according to the Spanish Government. Even if these figures are
not correct in every detail, we can none the less recognize from them as a
whole the fact that the condition of exhaustion of local remedies was
indeed satisfied by the Barcelona Traction Company or its subsidiary
companies. Accordingly, the argument contrary thereto by the Spanish
Government is unfounded.

Therefore, the fourth preliminary objection raised by the Spanish
Government must be rejected.

IV

The third and fourth preliminary objections having been decided in
favour of Belgium, we must now consider a basic question on the merits,
namely whether Spain is responsible for internationally wrongful acts
allegedly committed by Spain which constitute “a denial of justice’.

First it must be made clear that the charge of a denial of justice
imputed to Spain by the Belgian Government does not denote a very
narrow interpretation, namely the denial to foreigners of access to the
courts. What the Belgian Government contends is not only not limited to
a denial in such a formal sense, but includes a denial of justice in a wider
material sense, in which, generally speaking, gross injustice, irregularities,
partiality, flagrant abuse of judicial powers, unwarranted delay, etc., are
included, as we indicated in another context.

The judgment of the Reus judge of 12 February 1948 declaring the
bankruptcy of Barcelona Traction, its consequences and the successive
acts of the Spanish courts constitute the main complaints of the Belgian
Government. But the complaints include acts not only of a judicial
nature but also of an administrative nature, since it is alleged that some
acts and omissions of the Spanish administrative authorities, particularly
of the Institute of Foreign Exchange, had caused the adjudication in
bankruptcy of the Barcelona Traction Company.

From the lengthy arguments in the written and oral proceedings, we
can guess the existence of antagonism between the two economic and
financial groups: the one, the Mr. Juan March group and the other, the
Barcelona Traction group. While the Belgian Government emphasizes the
financial and political ambition and the collusion with the Spanish
administrative and juridical authorities of the former group, the Spanish
Government contends that there was abuse of the pyramidal structure of
the latter group and stresses the tax evasion and financial irregularities

151
151 BARCELONA TRACTION (SEP. OP. TANAKA)

committed by that group, such as the creation of fictitious debts and the
sacrifice of creditors by means of auto-contracts between Barcelona
Traction and its subsidiaries.

The Spanish Government contends that the Barcelona Traction Com-
pany had been constantly in a state of “latent bankruptcy”’ owing to its
financial methods detrimental to creditors and bondholders; the Belgian
Government on the contrary insists that the financial situation of Barce-
lona Traction had been normal or even prosperous except in the period of
the Spanish Civil War and the Second World War.

The Belgian Government also contends that individual judicial and
administrative measures which constitute separate subjects of complaint,
were combined into an integral whole to bring about the “hispaniciza-
tion” of a prosperous foreign enterprise. According to the Belgian
Government, the adjudication in bankruptcy of Barcelona Traction is
nothing other than the result of the machinations of Juan March in
collusion with Spanish judicial and administrative authorities. This is the
reason why the Belgian Government, alongside of individual complaints,
advanced an overall complaint which unites and integrates numerous
separate complaints.

The main complaints put forward by the Belgian Government focus on
the irregularities allegedly committed by the Spanish courts in the
bankruptcy judgment and the judicial acts following this judgment.
These alleged irregularities are included in the concept of denial of justice
lato sensu. The usurpation of jurisdiction may come within denial of
justice in this sense.

The usurpation of jurisdiction by the Spanish courts is alleged on the
ground that Barcelona Traction was a company under Canadian law
with its company seat in Canada, having neither company seat nor com-
mercial establishment in Spain, nor possessing any property or carrying
on any business there.

Also, disregard for the territorial limits of acts of sovereignty is pointed
out in the measures of enforcement taken in respect of property situated
outside Spanish territory, without the concurrence of foreign authorities.
Furthermore, irregularities are said to have been committed by conferring
upon the bankruptcy authorities, through the device of “mediate and
constructive civil possession’”—not physical possession—the power of
exercising in Spain the rights which attached to the shares located in
Canada of several subsidiary and sub-subsidiary companies and on
which, with the approval of the Spanish judicial authorities, they relied
for the purpose of replacing the directors of those companies, modifying
their articles of association, etc.

It is to be noted that Canada did not protest against the Spanish
Government’s usurpation of Canadian jurisdiction which was alleged by
the Belgian Government.

As denials of justice /ato sensu the Belgian Government complains that
a large number of decisions made by the Spanish courts are vitiated by

152
152 BARCELONA TRACTION (SEP. OP. TANAKA)

gross and manifest error in the application of Spanish law, by arbitrari-
ness or discrimination, in particular:

(1) flagrant breach of the provisions of Spanish law which do not permit
that a foreign debtor should be adjudged bankrupt if that debtor
does not have his domicile, or at least an establishment, in Spanish
territory;

(2) adjudication in bankruptcy when the company was not in a state of
insolvency, was not in a state of final, general and complete cessation
of payment either, and had not ceased its payments in Spain;

(3) the judgment of 12 February 1948 failed to order the publication of
the bankruptcy by announcement in the place of domicile of the bank-
rupt, which constitutes a flagrant breach of Article 1044 (5) of the
1829 Commercial Code;

(4) the decisions failing to respect the separate estates of Barcelona
Traction’s subsidiaries and sub-subsidiaries, in that they extended to
their property the attachment arising out of the bankruptcy of the
parent company, and thus disregarded their distinct juridical per-
sonalities ;

(5) the judicial decisions which conferred on the bankruptcy authorities
the fictitious possession (termed ‘“‘mediate and constructive civil pos-
session”) of securities of certain subsidiary and sub-subsidiary
companies have no legal basis in Spanish bankruptcy law and were
purely arbitrary.

(Final Submissions filed on 14 July 1969 by the Agent of the Belgian
Government, Section III.)

There are other items which are concerned. with the alleged violation of
the provisions on bankruptcy and which include among others: the
bestowal on the commissioner of power to proceed to the dismissal,
removal or appointment of members of the staff, employees and manage-
ment, of the companies all of whose shares belonged to Barcelona
Traction or one of its subsidiaries ; ignoring the separate legal personalities
of the subsidiary and sub-subsidiary companies in the matter of the
attachment of their property in Spain; irregularities concerning the
convening of the general meeting of creditors of 19 September 1949;
violation of the provisions concerning the sale of the property of the
bankrupt company; authorization of the sale based on the allegedly
perishable nature of the property to be sold; in violation of the legal
provisions the commissioner fixed an exaggeratedly low upset price on
the basis of an expert’s opinion submitted by one side only; numerous
irregularities in the General Conditions of Sale.

Next, the Belgian Government alleges that various denials of justice
stricto sensu (Final Submissions, Section IV) were committed by the
Reus court in the course of the bankruptcy proceedings, the Spanish

153
153 BARCELONA TRACTION (SEP. OP. TANAKA)

courts disregarding the rights of the defence; in particular: insertion by
the Reus court in its judgment on an ex parte petition of provisions which
went far beyond finding the purported insolvency of or a general cessation
of payments by the bankrupt company (particularly in respect of the at-
tachment of the property of the subsidiary companies without their having
been summonsed and without their having been adjudicated bankrupt);
the applications for relief presented by subsidiary companies directly
affected by the judgment of 12 February 1948 were rejected as inadmis-
sible on the grounds of lack of jus standi; it was impossible to develop or
argue the complaints against the General Conditions of Sale because the
order which had approved the General Conditions of Sale was regarded
as a matter of mere routine. |

The Belgian Government considers that “many years elapsed after the
bankruptcy judgment and even after the ruinous sale of the property of
the Barcelona Traction group without either the bankrupt company or
those co-interested with it having had an opportunity to be heard on the
numerous complaints put forward against the bankruptcy judgment and
related decisions in the opposition of 18 June 1948 and in various other
applications for relief”. It continues that ‘‘those delays were caused by the
motion to decline jurisdiction fraudulently lodged by a confederate of the
petitioners in bankruptcy and by incidental proceedings instituted by
other men of straw of the March group . . .”’. Furthermore, it concludes:
“that both general international law and the Spanish-Belgian Treaty of
1927 regard such delays as equivalent to the denial of a hearing”’.

From what we have seen above, we can recognize that the alleged
ground for complaint on the merits consists essentially of a denial of
justice for which the Belgian Government blamed the Spanish State. It is
one of the cases in which a State may incur responsibility through the act
or omission of any of its organs (legislative, administrative, or judicial).
But whether a State incurs responsibility or not depends on the concrete
circumstances of each case; in particular, the characteristics of the three
kinds of State activities—legislative, administrative and judicial—must
be taken into consideration. Mechanical, uniform treatment must be
avoided.

The case before the Court is concerned mainly with the acts and
omissions of some judicial organs, particularly of the Spanish judges and
courts, which, the Belgian Government alleges, constitute denials of
justice.

Whether the above-mentioned acts and omissions allegedly constituting
denials of justice would entail international responsibilities as constituting
infringements of international law, must of course be decided from the
nature of each act and omission in question; but we must consider also

154
154 BARCELONA TRACTION (SEP. OP. TANAKA)

the characteristics of the judicial function of a State as a whole and the
judiciary in relation to the executive in particular.

One of the most important political and legal characteristics of a
modern State is the principle of judicial independence. The independence
of the judiciary in a formal sense means the guarantee of the position of
judges, and in a material sense it means that judges are not bound except
by their conscience.

Although judges possess the status of civil servants, they do not belong
to the ordinary hierarchy of government officials with superior-subordi-
nate relationships. They are not submitted to ordinary disciplinary rules,
but to rules sui generis.

As to the institutional independence of courts as a whole, differences
exist among various countries. In the first category of countries a system
is adopted whereby the highest court or the lower courts, or both, have
conferred upon them the power of judicial review, namely the power to
pass judgment on the constitutionality of laws, ordinances and official
acts. In these countries, as a corollary of this system, the independence of
courts and judges vis-à-vis the government is outstanding. But in other
countries where the whole body of courts and judges is under the author-
ity of the Minister of Justice who is a member of the Cabinet, this does
not seem to create much difference, so far as judicial independence is
concerned, from the former group of countries. What is required from
judges by judicial ethics does not differ in the two systems.

The judicial independence of courts and judges must be safeguarded
not only from other branches of the government, that is to say, the
political and administrative power, but also from any other external
power, for instance, political parties, trade unions, mass media and
public opinion. Furthermore, independence must be defended as against
various courts and as between judges. Courts of higher instance and
judges of these courts do not function as superiors exercising the power of
supervision and control in the ordinary sense of the term vis-a-vis courts
of lower instance and their judges.

This is a particularity which distinguishes the judiciary from other
branches of government. This distinction, we consider, seems to be derived,
on the one hand, from consideration of the social significance of the
judiciary for the settlement of conflicts of vital interest as an impartial
third party and, on the other hand, from the extremely scientific and
technical nature of judicial questions, the solution of which requires the
most highly conscientious activities of specially educated and trained
experts. The independence of the judiciary, therefore, despite the exis-
tence of differences in degree between various legal systems, may be
considered as a universally recognized principle in most of the municipal
and international legal systems of the world. It may be admitted to be a

155
155 BARCELONA TRACTION (SEP. OP. TANAKA)

‘general principle of law recognized by civilized nations” (Article 38,
paragraph 1 (c), of the Statute).

The above-mentioned principle of judicial independence has important
repercussions in dealing with the question of the responsibility of States
for acts of their organs internally as well as internationally.

In the field of municipal law, we have, in the matter of responsibility of
States for acts of their judiciary, the following information furnished by
the Max-Planck Institute in Haftung des Staates für rechtswidriges
Verhalten seiner Organe, 1967. So far as the judiciary is concerned, it
concludes:

“In the overwhelming majority of the legal systems investigated,
the State is not liable for the conduct of its judicial organs.” (Op.
cit., p. 773.)

In addition, it must be pointed out that those countries exceptionally
recognizing State responsibility limit its application to criminal matters
under specific circumstances (in particular, the compensation of innocent
persons who have been held in custody).

As to the international sphere, an analogous principle exists. Unlike
internationally injurious acts committed by administrative officials, a
State is, in principle, not responsible for those acts committed by judicial
functionaries (mainly judges) in their official capacity. The reason for this
is found in the fact that in modern civilized countries they are almost
entirely independent of their government.

We shall take into account the above-mentioned characteristics of the
judiciary to resolve the question of whether the Spanish State incurs
responsibility by reason of alleged internationally wrongful acts and
omissions of the Spanish courts and judges, because their activities
constitute the main grounds for the complaints which are presented as
charges of denials of justice.

The question may be whether the acts and omissions mentioned here
(in the final submissions) really constitute an international wrong for
which the Spanish State is responsible for reparation in respect of the
damage.

If judicial organs function quite independently of the government, it
may be impossible for a State to incur responsibility by reason of any
judicial act or omission on the municipal as well as on the international
plane. But, in the case of some serious mistakes in judicial actions, a State
is made responsible, by special legislative measures, for the reparation of
damage; grave irregularities committed by the municipal judiciary may
involve a State’s responsibility on the plane of international law.

In short, on the one hand, a State by reason of the independence of the

156
156 BARCELONA TRACTION (SEP. OP. TANAKA)

judiciary, in principle, is immune from responsibility concerning the
activities of judicial organs; this immunity, on the other hand, is not of an
absolute nature. In certain cases the State is responsible for the acts and
omissions of judicial organs, namely in cases where grave circumstances
exist. That is the reason why denial of justice is discussed by writers as a
matter involving a State’s responsibility. -

The concept of a denial of justice, understood in the proper sense, is
that of an injury committed by a court of justice involving the respon-
sibility of the State. A difference of views—narrower and broader inter-
pretations—exists concerning acts of this kind, as we have seen in other
contexts. The view which we consider as acceptable is the broader one,
which covers cases of denial of justice, such as “‘corruption, threats, un-
warrantable delay, flagrant abuse of judicial procedure, a judgment
dictated by the executive, or so manifestly unjust that no court which was
both competent and honest could have given it”. But from the latter
viewpoint, as a principle, no erroneous or even unjust judgment of a
court will constitute a denial of justice.

Justification for this interpretation can be found in the independence
of the judiciary (Oppenheim-Lauterpacht, International Law, Vol. J,
8th ed., 1955, p. 360). Brierly-Waldock says:

“It will be observed that even on the wider interpretation of the
term ‘denial of justice’ which is here adopted, the misconduct must
be extremely gross. The justification of this strictness is that the
independence of courts is an accepted canon of decent government,
and the law therefore does not lightly hold a state responsible for. .
their faults. It follows that an allegation of a denial of justice is a
serious step which states . . . are reluctant to take-when a claim can
be based on other grounds.” (Op. cit., p. 287.)
* * *

Next, we shall consider the content and character of a denial of justice
allegedly committed by the Spanish judicial authorities.

It is to be noted that the various complaints raised by the Belgian
Government are mainly concerned with the interpretation of municipal
law, namely provisions of the Spanish commercial code and civil pro-
cedure code in the matter of bankruptcy, and provisions of Spanish
private international law on the jurisdiction of Spanish Courts concerning
bankruptcy. Questions relating to these matters are of an extremely
complicated and technical nature: they are highly controversial and it is
not easy to decide which solution is right and which wrong. Even if one.
correct solution could be reached, and if other contrary solutions could
be decided to be wrong, we cannot assert that incorrect decisions con-
stitute in themselves a denial of justice and involve international respon-
sibility.

For instance, the attachment of the property of the subsidiary com-

157
157 BARCELONA TRACTION (SEP. OP. TANAKA)

panies by the Reus judge in disregard of their juridical personalities and
relying on the doctrine of “‘piercing the veil”, even if it might be deemed
illegal, could not be recognized as a denial of justice. As a legal question,
this issue involves an element similar to the question of whether the
Belgian Government can base its jus standi for the purpose of the diplo-
matic protection of Belgian shareholders on the doctrine of “piercing
the veil”. The controversies concerning the alleged failure to order the
publication of the bankruptcy in the place of domicile of the bankrupt
and the validity of decisions failing to respect the separate estates of
Barcelona Traction’s subsidiary and sub-subsidiary companies or con-
ferring on the bankruptcy authorities the fictitious possession (termed
“mediate and constructive civil possession”) of securities of certain
subsidiary and sub-subsidiary companies, should be considered in them-
selves irrelevant to the question of the existence of a denial of justice also.

These questions which are concerned with the interpretation of the
positive law of a State and which are of a technical nature, cannot in
themselves involve an important element which constitutes a denial of
justice. Questions of the kind mentioned above may constitute at least
“erroneous or unjust judgment” but cannot come within the scope of
a charge of denial of justice.

The same can be said concerning the validity of the bankruptcy judg-
ment from the viewpoint of the existence or non-existence of a cessation
of payments or a state of insolvency. Even if any error in fact-finding or
in the interpretation and application of provisions concerning bankruptcy
exists, it would not constitute in itself a denial of justice.

The question of valuation of the property of the Barcelona Traction
Company as a going concern is a very complicated matter; various
methods are conceivable, diverse proposals have been made and experts’
opinions are divided. It is difficult to conclude that one method is abso-
lutely right and the other wrong and, therefore, that a judge by adopting
one alternative instead of the other would commit a denial of justice.

Arguments developed on the question as to whether the rights in-
corporated in negotiable securities may be exercised without possession
of the securities, in other words on the question of the temporal separa-
bility or non-separability of right and instrument as regards the share may
be considered to have no relevance to the question of a denial of justice.

The innumerable controversies concerning the details of the bank-
ruptcy proceedings may also be considered as possessing no relevance
from this point of view.

In short, since these issues are of a technical nature, the possible error
committed by judges in their decisions cannot involve the responsibility
of a State. That the above-mentioned doctrine precludes such an error
from being a constituent element in a denial of justice as an internationally
wrongful act is not difficult to understand from the other viewpoints also.
The reason for this is that these issues are of a municipal law nature and

158
158 BARCELONA TRACTION (SEP. OP. TANAKA)

therefore their interpretation does not belong to the realm of international
law. If an international tribunal were to take up these issues and examine
the regularity of the decisions of municipal courts, the international
tribunal would turn out to be a “cour de cassation”’, the highest court in
the municipal law system. An international tribunal, on the contrary,
belongs to quite a different order; it is called upon to deal with inter-
national affairs, not municipal affairs. Now, as we have seen above, the
actions and omissions complained of by the Belgian Government, so far
as they are concerned with incorrectness of interpretation and application
of municipal law, cannot constitute a denial of justice. This means that in
itself the incorrectness of a judgment of a municipal court does not have
an international character.

A judgment of a municipal court which gives rise to the responsibility
of a State by a denial of justice does have an international character
when, for instance, a court, having occasion to apply some rule of inter-
national law, gives an incorrect interpretation of that law or applies a
rule of domestic law which is itself contrary to international law (Brierly-
Waldock, op. cit., p. 287). Apart from such exceptionally serious cases,
erroneous and unjust decisions of a court, in general, must be excluded
from the concept of a denial! of justice.

*
* *

Now, excluding allegedly erroneous or unjust decisions of the Spanish
judiciary as constituent elements of a denial of justice, it remains to ex-
amine whether behind the alleged errors and irregularities of the Spanish
judiciary some grave circumstances do not exist which may justify the
charge of a denial of justice. Conspicuous examples thereof would be
“corruption, threats, unwarrantable delay, flagrant abuse of judicial
procedure, a judgment dictated by the executive, or so manifestly unjust
that no court which was both competent and honest could have given it”,
which were quoted above. We may sum up these circumstances under the
single head of “bad faith’.

Two questions arise. Does the Belgian Government contend that there
existed such circumstances as bad faith in order to justify its complaints
based on a denial of justice? If this question is answered in the affirmative,
has the existence of aggravating facts been sufficiently proved?

Here we must be aware that we are confronted with questions belonging
to a dimension entirely different to the one which we have dealt with
above: it is not a municipal or legal-technical, but an international and
moral dimension. An ethical valuation of the conduct of national judicial
organs has been introduced. It is not the correctness or incorrectness of
the interpretation or application of the positive law of a country which is
in question, but the conduct of judicial organs as a whole which must be
evaluated from supra-positive, transnational viewpoints (Philip C. Jessup,
Transnational Law, 1956). We would say that we should consider the

159
159 BARCELONA TRACTION (SEP. OP. TANAKA)

matter from the viewpoint of natural law which is supra-national and
universal. An ethical valuation such as a condemnation for bad faith,
abuse of powers or rights, etc., would become a connecting link between
municipal and international law and the two jurisdictions—municipal and
international—in respect of a denial of justice, and would cause the
alleged acts to involve responsibility on the plane of international law.

It is true that the Belgian Government maintains the existence of bad
faith in actions and omissions of the Spanish judiciary. However, most
of its arguments concentrate on pointing out the simple irregularities
in each measure. As stated above, this does not differ very much from
controversies concerning the interpretation and application of Spanish
bankruptcy law—matters which in themselves cannot justify the existence
of bad faith on the part of the Spanish judiciary.

Although the Belgian Government insists on the existence of bad faith
on the part of the Spanish judiciary and puts forward some evidence con-
cerning the personal relationship of Mr. Juan March and his group with
some governmental personalities, the use of henchmen in instituting and
promoting bankruptcy proceedings, etc., we remain unconvinced of the
existence of bad faith on the part of Spanish administrative and judicial
authorities. What the Belgian Government alleges for the purpose of
evidencing the bad faith of the Spanish judges concerned does not go very
much beyond surrounding circumstances; it does not rely. on objective
facts constituting collusion, corruption, flagrant abuse of judicial pro-
cedure by the Spanish judiciary, etc. If corruption of a judge were con-
sidered to have been committed, the Barcelona Traction Company and
its group should have had recourse to the measure of revision and, if it
.was upheld, the fact of proving a denial of justice in the present case
could have been established.

Despite this, the Belgian Government did not choose this measure.
Instead of producing concrete objective facts to evidence the bad faith
of the Spanish authorities, the Belgian Government put forward an
“overall complaint” consisting of an agglomeration of circumstances
which do not appear to be relevant to the issue. The relying upon such an
“overall complaint” would mean in itself a weakness in the standpoint of
the Belgian side, and it would have no reinforcing or supplementing effect
on the cause of the latter.

We consider that aggravating facts, namely those of bad faith, have
not been sufficiently proved.

It is not an easy matter to prove the existence of bad faith, because it is
concerned with a matter belonging to the inner psychological process,
particularly in a case concerning a decision by a State organ.

Bad faith cannot be presumed.

160
160 BARCELONA TRACTION (SEP. OP. TANAKA)

It is an extremely serious matter to make a charge of a denial of justice
vis-a-vis a State. It involves not only the imputation of a lower inter-
national standard to the judiciary of the State concerned but a moral
condemnation of that judiciary. As a result, the allegation of a denial of
justice is considered to be a grave charge which States are not inclined to
make if some other formulation is possible.

In short, for the reasons indicated above, the Belgian allegation that
Spain violated an international obligation and incurred responsibility
vis-a-vis Belgium is without foundation. Therefore, the Belgian Govern-
ment’s claims must be dismissed.

(Signed) Kotaro TANAKA.

161
